Citation Nr: 9904363	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for 
impairment of anal sphincter control for the period of July 
25, 1996 to February 10, 1998.

2.  Entitlement to an evaluation in excess of 60 percent for 
impairment of anal sphincter control from February 10, 1998.


WITNESS AT HEARINGS ON APPEAL

The veteran and her former representatives


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1972 to 
May 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1994 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
granted compensation benefits pursuant to the provisions of 
38 U.S.C. § 1151 for impairment of anal sphincter control as 
a result of surgery performed at a VA hospital in January 
1993.  In that rating decision, the RO assigned a 10 percent 
rating for the veteran's disability, effective from July 25, 
1996, the date of receipt of her original claim for 
compensation benefits.  

The veteran duly appealed the RO's determination as to the 
disability rating and by July 1997 rating decision, the RO 
increased the rating for impairment of anal sphincter control 
to 30 percent, effective from July 25, 1996.  Thereafter, in 
March 1998, the RO increased the rating for the veteran's 
impairment of anal sphincter control to 60 percent, effective 
from February 10, 1998.  In May 1998, this matter was 
remanded by the Board for additional development of the 
evidence.  In November 1998, the veteran testified at a Board 
hearing via videoconference.  

Given the procedural history of this case as set forth above, 
proper adjudication of the veteran's claim requires a 
disability evaluation during two discrete time periods.  The 
first period extends from July 25, 1996, the effective date 
of the initial grant of service connection for impairment of 
anal sphincter control, through February 10, 1998, at which 
time her disability was rated as 60 percent disabling.  The 
second period is from February 10, 1998.  See AB v. Brown, 6 
Vet. App. 35 (1993) (holding that a claim remains in 
controversy where less than the maximum available benefits is 
awarded).

The Board notes that in a December 1998 statement submitted 
directly to the Board, the veteran raised a claim for an 
earlier effective date for the award of compensation for 
impairment of anal sphincter control, stating that she wished 
to be compensated from January 1993, the date of her initial 
surgery.  However, it does not appear that the Board has 
jurisdiction to address this issue.  



A review of the record shows that in August 1997, former 
representatives of the veteran testified at a hearing at the 
RO.  (They indicated that the veteran herself was unable to 
be present due to her physical condition, as well as 
"emotional dysfunction.").  At the hearing, they raised a 
claim for an earlier effective date for the award of 
compensation under 38 U.S.C. § 1151 for impairment of anal 
sphincter control.  The record shows that the RO denied this 
claim by decision in October 1997; however, it does not 
appear that the veteran initiated a timely appeal.  This 
matter is addressed below in the Remand portion of this 
decision.

The Board also notes that in a June 1998 Report of Contact, 
the veteran indicated that while she was in service, she 
attended a party on New Year's Eve, 1973.  She stated that 
although she did not remember the events of the night, she 
was subsequently treated for gonorrhea.  She stated that 
since that time, she "had recently had things resurface" 
and "can honestly say this act was without my consent."  
Although it is far from clear, it appears that the veteran 
may be attempting to raise a claim of service connection for 
gonorrhea.  As this issue has not as yet been adjudicated, 
this matter is referred to the RO for clarification.

Finally, the Board notes that the veteran has repeatedly 
declared herself totally disabled due to her disability.  
Based on her assertions, the Board finds that the claims 
folder contains an inferred claim for entitlement to a total 
disability rating due to individual unemployability (TDIU).  
See Suttmann v. Brown, 5 Vet. App. 127, 132 (1993); Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  The issue of 
entitlement to TDIU has not yet been adjudicated and is not 
inextricably intertwined with the issues currently before the 
Board.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  
In view of the foregoing, the issue of entitlement to a total 
disability rating due to individual unemployability is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Affording the veteran the benefit of the doubt, since 
July 25, 1996, her impairment of anal sphincter control has 
been manifested by extensive leakage and involuntary bowel 
movements necessitating the wearing of a pad, with no 
objective medical evidence of a complete loss of sphincter 
control.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for a 60 percent evaluation (but no higher) for 
impairment of anal sphincter control for the period of July 
25, 1996, to February 10, 1998, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b), 4.7, 
4.114, Diagnostic Code 7332 (1998).

2.  The criteria for an evaluation in excess of 60 percent 
for impairment of anal sphincter control from February 10, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.321(b), 4.7, 4.114, Diagnostic Code 7332 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record shows that on January 29, 1993, the 
veteran underwent a radical hysterectomy, bilateral pelvic 
lymphadenectomy, and bilateral para-aortic lymphadenectomy at 
the Houston VA Medical Center (MC) for Stage Ib squamous cell 
carcinoma of the cervix.  The hospitalization summary shows 
that her post-operative course was essentially uneventful.  

By February 8, 1993, the veteran was reportedly ambulating, 
eating, and tolerating a diet without difficulty.  She was 
discharged in good condition with Tylox for pain and Milk of 
Magnesia for constipation.  

Following surgery, the veteran apparently began to experience 
symptoms of constipation, bloating, and abdominal pain.  In 
October 1994, she was referred to the VA Gastrointestinal 
(GI) Clinic for consultation.  She complained of severe 
constipation, bloating, and abnormal bowel movements, which 
she dated back to the January 1993 hysterectomy.  She stated 
that she had been taking a stool softener twice daily, which 
had minimally helped, but that she was unable to move her 
bowels without the aid of a laxative.  On physical 
examination in April 1995, rectal examination showed brown 
hemoccult negative stool, subjective diminished squeeze 
pressure, and a rectal vault full of stool.  The veteran also 
reported some mild discomfort on palpation of her lower 
abdomen.  

An anorectal monometry performed in July 1995 showed a short 
sphincter segment and persistent weakness of the anterior and 
left quadrants.  The veteran had low squeeze pressures and 
there was incomplete relaxation on the Valsalva maneuvers.  
The examiner concluded that the veteran had a disruption of 
sensory mechanism and motor mechanism which was probably due 
to postoperative changes, as well as some sphincter spasm 
that may be a learned response secondary to her continued 
pain and discomfort.  

A July 1996 examination report from a private physician at 
the University of Texas, shows that the veteran was referred 
to him for evaluation in connection with a lawsuit she had 
filed against the surgeon who had performed the January 1993 
hysterectomy.  The veteran reported that she had undergone a 
radical hysterectomy in January 1993 for squamous cell 
carcinoma of the cervix and had experienced severe 
constipation since that time.  Physical examination showed 
that the veteran was well developed and nourished.  Bimanual 
and rectovaginal examination showed a fullness in the pelvis 
which the physician indicated was presumably due to multiple 
loops of colon demonstrated on Barium enema.  

The assessment was status post radical hysterectomy for Stage 
Ib squamous cell carcinoma and chronic constipation, most 
likely due to extensive pelvic adhesions and kinking of the 
large bowel in the pelvis following an extensive nodal 
dissection.  The physician indicated that this condition may 
also be complicated by denervation from her radical 
hysterectomy.  

On July 25, 1996, the RO received the veteran's application 
for VA compensation benefits under 38 U.S.C.A. § 1151 for 
"colon problems" stemming from the January 1993 surgery at 
the Houston VAMC.  

An August 1996 letter from the veteran's private physician at 
the University of Texas shows that he had been treating the 
veteran since May 1996 for severe, chronic constipation.  He 
noted that the veteran had indicated that her constipation 
was so severe that she required multiple different laxatives 
to effect a bowel movement.  He noted that she required these 
medications approximately three times weekly to relieve her 
abdominal discomfort associated with her constipation.  He 
noted that when she took these medications, it generated 
additional abdominal cramping that lasted up to twelve hours 
before she could evacuate her colon.  He stated that the 
frequency and severity of her symptoms had made it difficult 
for her to maintain full time employment.  The private 
physician further stated that he had recommended that the 
veteran undergo evaluation from a colorectal surgeon to 
determine if any additional therapy could alter her symptoms, 
but she had not undergone such an evaluation.  

The veteran underwent VA medical examination in December 
1996.  She reported an inflamed and swollen feeling inside 
her vagina, as well as pain in both lower quadrants.  The 
examiner also noted that the veteran had lymphocytes which 
had been identified via imaging studies.  Physical 
examination showed no undue tenderness in the abdomen, 
although the veteran protected the abdomen when palpation was 
attempted.  There were no masses felt on vaginal or 
rectovaginal examination and pelvic examination showed a 
normal vulva and vagina.  The impression was no evidence of 
persistent or recurrent disease apparent.  A January 1997 
cystoscopy revealed no abnormalities.

In a December 1996 Summation Note, the veteran's VA physician 
indicated that in August 1996, the veteran had brought her up 
to date on her condition.  Specifically, the veteran related 
that her constipation had become "debilitating" and that 
her addiction to laxatives had "destroyed her life."  She 
further stated that she had been having abdominal pain and 
bloating and was unable to effect a bowel movement without 
laxative.  Even with the use of her aggressive laxative 
regimen, she stated that she normally would not have a bowel 
movement for a 16 to 36 hour period after ingesting the 
laxative.  The VA physician also indicated that she saw the 
veteran again in September 1996 at which time the veteran 
again complained of severe abdominal pain, cramping, low back 
pain, and constipation.  She related that her symptoms had 
not improved and that she was completely unresponsive to all 
medicines except Dulcolax pills.  

In a December 1996 letter, the veteran's private physician at 
the University of Texas indicated that a recent IVP had been 
normal but that CT scan had shown a cystic mass in each of 
the paracolic recesses, bilaterally.  He stated that these 
masses were in a location consistent with the ovaries 
following ovarian transposition that would be performed at 
the time of radical hysterectomy.  He recommended that the 
cysts be removed surgically and that, given the veteran's 
continued problems with constipation and abdominal pain, a 
colon and rectal surgeon should be present at surgery to 
evaluate any anatomical defects.  He emphasized that he was 
not an expert in that field and was unable to render an 
opinion regarding the veteran's colon.

By February 1997 rating decision, the RO granted compensation 
under 38 U.S.C.A. § 1151 for chronic constipation, status 
post hysterectomy.  A 10 percent rating was assigned by 
analogy pursuant to Diagnostic Codes 7332-7301, effective 
from July 25, 1996, the date of receipt of the veteran's 
claim.

The veteran appealed the rating assigned by the RO, arguing 
that her disability was more severe than reflected by the 10 
percent rating.  In her March 1997 substantive appeal, she 
stated that since her surgery, she had severe constipation, 
complete loss of anal sphincter control, and leakage.  She 
stated that she was confined to her house for three to four 
days weekly.  

The veteran stated that she was always in pain and her colon 
was tender.  The veteran argued that she was 90 to 100 
percent disabled as she was only able to work for one or two 
days per week due to her disability.  

The veteran again underwent VA medical examination in April 
1997.  She stated that since her January 1993 surgery, she 
had had severe constipation, associated with some nausea and 
vomiting, as well as lower abdominal cramping pain and 
incontinence, necessitating wearing a pad.  She stated that 
her anal incontinence occurred about twice weekly and 
manifested itself by mass evacuation of bowel contents.  She 
stated that she was unable to feel that she was passing fecal 
matter and sometimes had to return home to change her 
clothes.  She also reported that, in association with this, 
she had abdominal pain.  The veteran also stated that she was 
scheduled to undergo surgical resection of her ovaries in May 
1997.  

Physical examination showed the abdomen to be soft and 
protuberant.  There were no masses palpable and rectal 
examination revealed soft formed stool in the rectum.  There 
was no obvious ability, voluntarily, to contract the external 
sphincter, which was somewhat lax.  There was no history of 
rectal bleeding, and it was indicated that there was no 
tenesmus, dehydration or malnutrition.  The examiner also 
noted that there was no evidence of a megacolon or mechanical 
obstruction, though large amounts of redundant colon were 
evident on barium enema.  The examiner's conclusion was that 
the veteran had developed anorectal incontinence and chronic 
constipation following her hysterectomy, which probably 
related to division of nerves in the hypogastric plexus at 
the time of the operation.  

In a July 1997 letter, the veteran's private physician at the 
University of Texas summarized the findings of the 
appellant's June 1997 surgery.  He stated that upon entering 
her abdominal cavity, extensive small bowel adhesions to the 
anterior abdominal wall and extensive matting of the small 
bowel were observed.  He stated that her colon appeared to be 
in a normal anatomic location and did not appear to be 
enlarged or dilated.  Therefore, he stated that he did not 
believe that she had a colonic obstruction.  

However, the examiner indicated that due to the extensive 
nature of her symptoms, he felt that the small bowel 
adhesions were sufficient to explain her symptomatology as 
they may have resulted in a partial small bowel obstruction 
which could produce abdominal discomfort, pain, and nausea.  

By July 1997 rating decision, the RO increased the rating for 
the veteran's impairment of sphincter control to 30 percent, 
effective from July 25, 1996, the date of receipt of her 
original claim.  

In August 1997, representatives of the veteran testified at a 
hearing at the RO.  They indicated that she was unable to be 
present due to her physical condition, as well as "emotional 
dysfunction."  They argued that she was 100 percent 
disabled.  Also at the hearing, the veteran's representative 
raised a claim for an earlier effective date for the award of 
compensation under 38 U.S.C. § 1151 for impairment of anal 
sphincter control.  He argued that the award should be made 
effective from January 1993, the date of the veteran's 
initial surgery.  The record shows that the RO denied this 
claim by decision in October 1997 and the veteran did not 
initiate an appeal.

In an October 1997 opinion, a VA physician indicated that he 
had reviewed the veteran's claims folder which demonstrated 
that she had undergone an extensive abdominal hysterectomy, 
including all peritoneal lymph nodes, for cervical cancer in 
1993.  He noted that there resulted multiple adhesions, as 
well as a possible subjective indication of disruption of the 
vagal innervation of the bowel, for which service connection 
was granted under 38 U.S.C.A. § 1151.  The physician noted 
that the veteran had claimed subjective symptoms that related 
to the presence of the adhesions; however, it was stated that 
adhesions are the natural sequelae or product of the 
extensive hysterectomy, and therefore not eligible for 
service connection under 38 U.S.C.A. § 1151.  

In February 1998, the veteran underwent VA medical 
examination.  She reported that following her January 1993 
radical hysterectomy, she began experiencing constipation 
where her bowels were slow to move and she required a variety 
of laxatives to assure total evacuation.  

The veteran noted that this was tolerable for some period, 
but that in the past two years, she had noticed an increase 
in her symptomatology.  Specifically, she indicated that the 
laxatives she had been using had become ineffective and that 
she now was totally dependent upon laxative use for bowel 
evacuation.  The veteran reported that without the laxatives, 
she would have no bowel movements besides frequent fecal 
leakage.  With respect to daily symptoms, she stated that she 
experienced abdominal pain, a sensation of abdominal 
distention or fullness, nausea and vomiting, and an inability 
to control bowel evacuation once it started to occur.  

The veteran stated that she was able to evacuate her colon 
three times weekly with the use of Dulcolax pills and Fleet's 
enemas.  She stated that once the medications began working, 
she had no control and was unable to leave the house or the 
vicinity of a restroom.  She stated that a complete bowel 
evacuation took as long as 14 hours, during which time she 
experienced a spurting of stool every half hour to 45 
minutes, as well as tenesmus.  The examiner noted that the 
veteran's private physician had visualized adhesions to the 
small bowel and pelvic adhesions involving the sigmoid colon 
and bladder, all of which were consistent and severe enough 
to result in partial small bowel obstruction and symptoms of 
abdominal pain, nausea, and vomiting.  

The examiner further indicated the veteran had reportedly not 
had normal bowel habits since her surgery in 1993.  It was 
noted that this initially started out as constipation and had 
progressed to other symptoms.  Specifically, the veteran had 
received relief previously from multiple laxative use which 
would result in some near normal bowel evacuation.  At this 
time, however, the veteran's bowel evacuation was totally 
dependent on laxative use.  She noted that the veteran 
experienced daily symptoms of tenesmus and fecal soilage and 
had to wear a sanitary napkin.  

It was also noted that the veteran experienced abdominal 
pain, nausea and emesis, as well as being aware of abdominal 
distensions, borborygmi, bloating, and hyperactive bowel 
sounds and peristalsis.  It was noted that these symptoms 
could occur at any time, but usually increased after eating.  

The examiner noted that the veteran reported that she could 
not eat a regular meal, but had to eat several small 
portions.  She also noted that the veteran had reported 
repeated urinary tract infections, panic attacks, and stress 
for which she was taking medication.  She also noted that the 
veteran had reported feeling weak and having heart 
palpitations.  The examiner indicated that the veteran's 
gastrointestinal symptomatology was not well defined by one 
etiology.  She noted that the veteran did have nerve damage 
and denervation because of the radical hysterectomy which 
would affect the nerves involving the anal sphincter control 
and normal anorectal functioning.  She also had constipation 
which also could result from denervation and adhesions.  The 
examiner attributed the veteran's symptoms of abdominal pain, 
nausea, vomiting, and abdominal distention to the multiple 
adhesions in her small bowel.  She noted that patients often 
developed adhesions following surgery and that there were no 
clear cut measures to prevent them.  

The examiner also noted that the veteran had abnormal 
anorectal motility which had been documented by anorectal 
manometry.  She indicated that this condition would certainly 
result in the veteran's having fecal leakage as well as an 
ability to control colon evacuation.  She noted that the 
veteran had severe tenesmus and soiling on a daily basis and 
was wearing a pad daily.  As such, she concluded that there 
was severe impairment of her anorectal functioning.  She 
stated that the veteran's symptoms had worsened since the 
last evaluation.  Finally, she noted that the veteran had 
constipation which may be due to the partial small bowel 
obstructive areas that are likely caused by her adhesions.  

On rectal examination, the veteran had no stool in the rectal 
area.  The secretions obtained were hemoccult negative.  The 
anal sphincter tone was not completely absent, although it 
was diminished and when asked to elicit squeeze, her squeeze 
pressures were minimal in the examiner's subjective opinion.  

By March 1998 decision, the RO increased the rating for the 
veteran's impairment of sphincter control to 60 percent, 
effective from February 10, 1998, the date of the VA medical 
examination.  This rating was assigned pursuant to Diagnostic 
Code 7332.

In a June 1998 opinion, the VA physician indicated that she 
had carefully reviewed all of the veteran's records in order 
to render an opinion as to whether the veteran had complete 
loss of anal sphincter control and, if so, what the 
approximate date of onset was.  The examiner indicated that 
although the veteran gave a history of having little control 
after she started a bowel cleansing preparation, anorectal 
monometry had not shown a complete loss of anal sphincter 
tone.  Moreover, it was noted that the veteran had not 
exhibited total loss of sphincter control on squeeze pressure 
testing.  

The examiner concluded that although the veteran's history of 
not being able to have control, having leakage soiling, and 
having to wear pads had been worsening, she concluded that 
the veteran did not have, and would not develop, complete 
loss.  The examiner indicated that a repeat anorectal 
monometry was not warranted as the type of damage the veteran 
had to her nerves during surgery should not progress to where 
changes would be expected to be found at this point.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).

There are diseases of the digestive system which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia, and 
disturbance in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability ratings without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  See 
38 C.F.R. § 4.113 (1998).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7301, a 30 percent 
evaluation is warranted for moderately severe adhesions of 
the peritoneum with partial obstruction manifested by delayed 
motility of a barium meal and less frequent and less 
prolonged episodes of pain than are present with severe 
adhesions.  A maximum 50 percent evaluation requires severe 
adhesions with definite partial obstruction shown by X-ray 
study, frequent and prolonged episodes of severe colic, 
distention, nausea or vomiting following severe peritonitis, 
a ruptured appendix, a perforated ulcer, or an operation with 
drainage.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7332, a complete 
loss of sphincter control warrants a 100 percent evaluation.  
With extensive leakage and fairly frequent involuntary bowel 
movements, a 60 percent evaluation is assigned.  With 
occasional involuntary bowel movements necessitating the 
wearing of a pad, a 30 percent evaluation is assigned.  
Constant slight, or occasional moderate leakage warrants a 10 
percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7332.

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that the veteran prevail.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and finds that her claim for an 
increased rating for impairment of anal sphincter control is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In this case, the veteran's evidentiary 
assertions concerning the severity of her service-connected 
disability (that are within the competence of a lay party to 
report) are sufficient to conclude that her claim for an 
increased rating for this disability is well grounded.  King 
v. Brown, 5 Vet. App. 19 (1993).

Because she has submitted a well-grounded claim, VA has a 
duty to assist her in the development of facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a).  Consistent with such 
duty, the Board remanded this matter in May 1998 for 
additional development of the evidence, to include obtaining 
any outstanding, pertinent treatment records, as well as a VA 
medical opinion.  

A review of the record indicates that the development 
requested by the Board in its May 1998 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO contacted the veteran by June 1998 
letter and asked her to identify additional treatment records 
which were pertinent to her claims.  The record shows that 
the veteran has, on numerous subsequent occasions, contacted 
the RO by telephone and in person, but has not specifically 
identified outstanding, material records.  

Additionally, the record shows that in July 1998, the RO 
obtained the VA medical opinion requested by the Board.  In 
her report, the examiner indicated that she had carefully 
reviewed the veteran's claims folder.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997).  Moreover, she provided the medical 
opinion requested by the Board.  The Board finds that the 
July 1998 VA medical opinion, along with the additional 
evidence of record, provides a sufficient basis for 
determining the degree of impairment with respect to the 
veteran's service-connected disability.  The veteran has been 
examined repeatedly and the records of these examinations 
provide a sufficiently extensive and detailed disability 
picture, which the Board finds is adequate for rating 
purposes.  



In view of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to her claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a).

Based on associated symptoms, the veteran's disability has 
been alternatively rated by analogy under Diagnostic Codes 
7332 and 7301.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en 
banc).  In the instant case, the Board finds (as did the RO) 
that Diagnostic Code 7332 is now the most appropriate 
Diagnostic Code for the evaluation of the veteran's 
disability.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

This finding is based on medical evidence showing that the 
veteran's symptoms of abdominal pain, nausea, vomiting, etc., 
are due to adhesions, which are not service-connected (as 
they are the natural product of surgery).  Her symptoms of 
impairment of anal sphincter function have been partially 
attributed by medical professionals to denervation from the 
radical hysterectomy.  Service connection is in effect for 
this condition.  

Because the Board is prohibited from the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
38 C.F.R. § 4.14 (1998), the Board finds that Diagnostic Code 
most appropriate in this case is Diagnostic Code 7332, given 
the functions affected, the anatomical location, and the 
symptomatology.  38 C.F.R. § 4.20 (1996).  For similar 
reasons, a separate evaluation for the veteran's symptoms of 
nausea, vomiting, etc. is not warranted, as they are not due 
to service-connected disease or injury.  

As noted, under Diagnostic Code 7332, a 60 percent evaluation 
is assigned when there is extensive leakage and fairly 
frequent involuntary bowel movements.  A 100 percent rating 
is warranted for a complete loss of sphincter control.





In this case, the veteran has stated that since her surgery, 
she has experienced frequent leakage and involuntary bowel 
movements which require the wearing of a pad.  VA physicians 
documented these complaints at the April 1997 and February 
1998 VA medical examinations at which she complained of anal 
incontinence, necessitating wearing a pad.  

The veteran indicated at that time that her anal incontinence 
occurred about twice weekly and manifested itself by mass 
evacuation of bowel contents.  In addition, her VA treating 
physician noted that when she examined the veteran in August 
1996, the veteran related similar symptoms.  

Based on the foregoing, and affording the veteran the benefit 
of the doubt, the Board finds since July 25, 1996, the 
veteran's disability has been manifested by symptoms more 
nearly approximating the criteria for a 60 percent rating 
under Diagnostic Code 7332.  38 C.F.R. § 4.7.

However, the Board finds that her disability does not more 
nearly approximate the criteria for an evaluation in excess 
of 60 percent.  While the veteran has stated that she has 
complete loss of anal sphincter control, the objective 
medical evidence is quite to the contrary.  The Board finds 
that the objective medical evidence is more persuasive than 
the veteran's subjective assertions.  Hence, as objective 
medical evidence has found that the veteran does not have 
total loss of sphincter control, the Board finds that a 100 
percent rating under Diagnostic Code 7332 is not warranted.

The Court has held that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and evidence of record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  As such, consideration 
has been given to other potentially applicable diagnostic 
codes for which a rating in excess of 60 percent may be 
assigned.  

To warrant a schedular evaluation in excess of 60 percent, 
the objective medical evidence must show a totally 
incapacitating gastrojejunal ulcer causing pronounced 
symptoms with periodic or continuous pain unrelieved by 
standard ulcer therapy with periodic vomiting, recurring 
melena or hematemesis, and weight loss (Diagnostic Code 
7306), pronounced cirrhosis of the liver necessitating 
frequent tapping (Diagnostic Code 7312), pronounced 
ulcerative colitis resulting in marked malnutrition, anemia, 
and general debility, or with serious complications as liver 
abscess (Diagnostic Code 7323), persistent fistula of the 
intestine, or after attempt at operative closure (Diagnostic 
Code 7330), or stricture of the rectum and anus requiring 
colostomy (Diagnostic Code 7333).  As the objective medical 
evidence has not demonstrated the presence of any of these 
conditions, the Board finds that these Diagnostic Codes are 
inapplicable and do not support the assignment of an 
evaluation in excess of 60 percent.

The Board has also determined that the clinical presentation 
of the veteran's condition is neither unusual or exceptional 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1)(1998).  The 
record does not reflect frequent periods of hospitalization 
because of her condition.  Additionally, although she 
maintains that her disability interferes with her ability to 
work more than one or two days weekly, the record does not 
reflect interference with employment to a degree greater than 
that contemplated by the regular schedular standards which 
are based on the average impairment of employment.  

Thus, the record does not present an exceptional case where 
her currently assigned 60 percent evaluation is found to be 
inadequate.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(noting that the disability evaluation rating itself is 
recognition that the industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching this determination, the Board has considered the 
testimony presented by the veteran at her November 1998 
videoconference hearing, as well as the contentions she 
submitted both in writing and personally to the RO.  

As best the Board can determine from her assertions, the 
veteran feels that the January 1993 surgery was performed 
without her consent, that one of her surgeons was unlicensed 
and engaged in dishonorable or negligent conduct, and that 
the surgery that was performed was either totally unnecessary 
or more invasive than medically required.  However, these 
assertions are irrelevant here and do not provide a basis 
under which to grant her claim for an increased rating.  As 
set forth above, the issue for consideration is the severity 
of her current disability.  These assertions provide no 
insight into the current severity of her disability and are 
therefore irrelevant to the issues currently before the 
Board.  


ORDER

A 60 percent rating for impairment of anal sphincter control 
(but no higher) for the period of July 25, 1996 to February 
10, 1998, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 60 percent for 
impairment of anal sphincter control from February 10, 1998, 
is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

One of the matters the Board must address is which issue or 
issues are properly before it.  Under the provisions of 
38 U.S.C.A. § 7105(a) (West 1991), an appeal to the Board 
must be initiated by a Notice of Disagreement and completed 
by a substantive appeal after a Statement of the Case is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his or her argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1998).

In this case, by October 1997 decision, the RO denied the 
claim of entitlement to an effective date earlier than July 
25, 1996 for an award of compensation under 38 U.S.C.A. 
§ 1151 for impairment of anal sphincter control.  However, it 
does not appear that the veteran initiated a timely appeal 
with this issue.  To be considered timely, a Notice of 
Disagreement must be filed within one year from the date that 
the agency mails notice of the adverse determination to him 
or her.  38 C.F.R. § 20.302.  Thus, it does not appear that 
the veteran's December 1998 statement constitutes a timely 
Notice of Disagreement.  As the veteran has not filed a 
Notice of Disagreement on this matter, the issue of an 
earlier effective date for the award of compensation under 
38 U.S.C.A. § 1151 does not appear to be before the Board at 
this time.  YT v. Brown,  9 Vet. App. 195 (1996); Roy v. 
Brown, 5 Vet. App. 554 (1993).  

However, in Marsh v. West, 11 Vet. App. 468, 470 (1998), a 
case with a fact pattern similar to the instant case, the 
Court held that a determination of the timeliness of a Notice 
of Disagreement is itself an appealable issue, as to which a 
claimant is entitled to file a Notice of Disagreement and as 
to which he or she must then receive an SOC.  Moreover, 
"[c]ertain procedural rights govern a person's pursuit of VA 
benefits.  He or she has the right to file a claim and to 
receive a decision on that claim; to identify for appeal an 
issue or issues that he or she believes were wrongly decided 
and to express disagreement; to receive an SOC, perfect the 
appeal, and submit argument on behalf of a position; and to 
receive a hearing."  

Therefore, the Court held that in raising and considering sua 
sponte the foregoing jurisdictional issue, the Board violated 
the "fair process" holdings of Bernard v. Brown, 4 Vet. 
App. 384 (1993), and Sutton v. Brown, 9 Vet. App. 553 (1996).  
The Court concluded that "[t]he Board's obligation to assess 
its own jurisdiction cannot come at the expense of the 
procedural rights that belong to an applicant for VA benefits 
who has had no opportunity to present evidence or argument on 
that jurisdictional issue."  

In view of the foregoing, the veteran should be afforded the 
opportunity to present evidence and argument on the issue of 
whether she has filed a valid Notice of Disagreement with 
regard to this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
reasonable period to submit evidence and 
argument on whether a timely Notice of 
Disagreement has been submitted on the 
issue of entitlement to an effective date 
earlier than July 25, 1996, for an award 
of compensation pursuant to 38 U.S.C.A. 
§ 1151.  Thereafter, the RO should make a 
formal adjudication on the matter of 
whether a timely Notice of Disagreement 
has been submitted on this issue.

2.  If it is determined by the RO that a 
timely Notice of Disagreement has not 
been submitted, the veteran should be 
informed of the right to file a Notice of 
Disagreement with that determination.  If 
a Notice of Disagreement is received, 
appropriate appellate procedures should 
be followed.

If it is determined that a Notice of Disagreement has been 
received, the RO should issue a Statement of the Case.  The 
veteran is advised that the Board will not thereafter 
consider this issue unless she submits a timely substantive 
appeal.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action is required of the veteran 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


- 22 -


